—In an action to foreclose a mortgage upon real property, the defendant Richard Greenberg appeals from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated August 14, 1995, as granted the plaintiff’s motion for partial summary judgment against him and denied his cross motion for partial summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
*391Under the terms of the guaranty the appellant is liable for $260,000, the full amount of the loan as indicated in the Consolidation, Modification and Extension Agreement.
We have reviewed the appellant’s remaining contentions and find them to be without merit. Mangano, P. J., Rosenblatt, Copertino and Krausman, JJ., concur.